DETAILED ACTION
A.	This action is in response to the following communications: Transmittal of New Application filed 05/01/2020.
B.	Claims 1-38 remains pending.
 

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindsay, Dean (US Pub. 2020/0368616 A1), herein referred to as “Lindsay”




mobile device receiver, connected to the mobile device processor and a first resource device communication interface of the first resource device is at first location (fig.1b item 20 and 21 communication interfaces to connect to different resources to provide content),

 and under the control of the mobile device processor to receive first content transmitted by the first resource device communication interface so that the mobile device communication interface creates a first connection with the first resource device, wherein the first content is specific to a first geographic parameter of the first connection; and a mobile device output device connected to the mobile device processor and under control of the mobile device processor capable of providing an output that can be sensed by a user (FIG. 7 shows a real-world laser tag gaming arena 98 consisting of a Game Server 88 or Host 89, Mixed Reality Scenery 99, humanoid or robotic real-world AI Characters 94, two or more users equipped with real world game objects including IR apparatus weapons such as IR Laser Gun Apparatus 47, wearable 
augmented reality ("AR") head-mounted display apparatus 1, and a wearable IR Mixed Reality Suit 93 or IR Mixed Reality Vest 92 which features IR Receivers/IR Sensors and/or fibre optic sensors for detecting hits; together with an external projector's 96, 

As for claim 2, Lindsay teaches. The content provisioning system of claim 1, further comprising: a first resource device having: a first resource device processor; a first resource device storage medium; and a first resource device data set including first content on the first resource device storage medium, the first resource device communication interface forming part of the first resource device and connected to the first resource device processor and being under the control of the first resource device processor (FIG. 1B shows a block diagram of the core hardware components of the 
users augmented reality ("AR") display apparatus 1 used in the laser tag game 
in which the device consists of a computer in a wearable form that features a 
number of processing unit(s) 11, Memory 18, Storage 19 Camera(s) 7L, 7R, 
Sensor(s) 9, GPS Tracker 12, a solid state compass 13, a magnetic compass 14, 
two Light Display Module(s) 5R, 5L, two Microphone(s) 8R, 8L, two Speakers 6L, 
6R, two or more IR Receiver/IR Sensors 23R, 23L, an Encoder 15, a Decoder 16, a 
Bluetooth interface module 20, a WiFi network interface module 2 1 and two 
Waveguides 22L, 22R.). 

As for claim 3, Lindsay teaches. The content provisioning system of claim 1, further comprising: a second resource device having: a second resource device processor; a second resource device storage medium; a second resource device data set including second content on the second resource device storage medium; and a second resource  

As for claim 4, Lindsay teaches. The content provisioning system of claim 3, wherein the mobile device includes a head-worn viewing component which is couplable to the head of the user and the first and second content provide the user with at least one of additional content, enhanced content and information that pertains to a particular view of the world as seen by the user (fig.1A head mounted display apparatus). 

As for claim 5, Lindsay teaches. The content provisioning system of claim 3, further comprising: a localization island for the user to enter wherein specific features have been pre-configured to be located and interpreted by the mobile device to determine the geographic parameter relative to the world around the user (par. 99  Using sensory data 

As for claim 6, Lindsay teaches. The content provisioning system of claim 5, wherein the specific features are visually-detectable features (par.99 visual graphics for interaction by wearer of device). 

As for claim 7, Lindsay teaches. The content provisioning system of claim 5, wherein the specific features are wireless connectivity-related features (fig.5a is a wireless device that the user wearing HMD of fig.1a can interact with). 

As for claim 8, Lindsay teaches. The content provisioning system of claim 5, wherein a plurality of sensors connected to the head-worn viewing component that are used by the mobile device to determine the geographic parameter relative to the world around the user (par.99-100 tracking and updated real spatial information and updating within virtual/augmented world position). 

As for claim 9, Lindsay teaches. The content provisioning system of claim 5, further comprising: a user interface configured to allow the user to at least one of intake, utilize, 

As for claim 10, Lindsay teaches. The content provisioning system of claim 1, wherein the connection is a wireless connection (par.431 Wi-Fi use). 

As for claim 11, Lindsay teaches. The content provisioning system of claim 1, wherein the mobile device has a sensor that detects a first feature at the first location and the first feature is used to determine the first geographic parameter associated with the first feature, and wherein the first content is specific to a first geographic parameter (par.427 example of interacting with physical tangible object and updating within virtual displayed information to users). 

As for claim 12, Lindsay teaches. The content provisioning system of claim 11, wherein the second resource device is at second location, wherein the mobile device has a sensor that detects a second feature at the second location and the second feature is used to determine a second geographic parameter associated with the second feature, and wherein the first content is updated with second content specific to a second geographic parameter (par.806 fig. 7 objects 92, 91, 93 provide resource to 

As for claim 13, Lindsay teaches. The content provisioning system of claim 12, wherein the mobile device includes a head-worn viewing component which is couplable to the head of the user and the first and second content provide the user with at least one of additional content, enhanced content and information that pertains to a particular view of the world as seen by the user (par.811 mixed reality viewing). 

As for claim 14, Lindsay teaches. The content provisioning system of claim 1, further comprising: a spatial computing layer between the mobile device and a resource layer having a plurality of data sources and programmed to: receive data resources; integrate the data resources to determine an integrated profile; and determine the first content based on the integrated profile (par.505-509 state information (profile) of a user and game objects are maintained and updated to reflect visual effects and function to the user and other users playing the game). 

As for claim 15, Lindsay teaches. The content provisioning system of claim 14, wherein the spatial computing layer includes: a spatial computing resource device having: a spatial computing resource device processor; a spatial computing resource device storage medium; and a spatial computing resource device data set on the spatial computing resource device storage medium and executable by the processor to: receive the data resources; integrate the data resources to determine an integrated 

As for claim 16, Lindsay teaches. The content provisioning system of claim 14, further comprising: an abstraction and arbitration layer interposed between the mobile device and the resource layer and programmed to: make workload decisions; and distribute tasks based on the workload decisions (FIG. 2 shows the core software functional modules and the software stack of a wearable head mounted augmented reality ("AR") display apparatus 1, which include an observer module 25, a collision manager 26, a rendering module 27, a network gaming client module 28, a head and motion tracking module 29, a gesture recognition module 30, a locational tracking module 31, an eye tracking module 32 an speech recognition module 33, an audio manager 34, a games engine 35 and a game application 36. These modules make up what is being described as a layer for decision between the mobile devices to their connection with other mobile devices within the network as further connected to the cloud computing game servers). 

As for claim 17, Lindsay teaches. The content provisioning system of claim 14, further comprising: a camera device that takes images of a physical world around the mobile device, wherein the images are used to make the workload decisions (par.167 camera used to capture images for mesh generation). 

As for claim 18, Lindsay teaches. The content provisioning system of claim 14, further comprising: a camera device that takes images of a physical world around the mobile device, wherein the images form one of the data resources (par.167-169 cameras). 

As for claim 19, Lindsay teaches. The content provisioning system of claim 1, wherein the first resource device is an edge resource device, further comprising: wherein the mobile device communication interface includes one or more mobile device receivers connected to the mobile device processor and to a second resource device communication interface in parallel with the connection with the first resource device to receive second content (par.171-176 the tracking module will capture via the cameras and other sensors how the user moves and reflect how interaction within real space the user is to be updated, such that a user can interact with mixed reality objects). 

As for claim 20, Lindsay teaches. The content provisioning system of claim 19, wherein the second resource device is a fog resource device having a second latency that is slower than the first latency (fig.7 and par.294 connection manager maintains sub-system components responsible for handing communication between items shown in figure 7). 

As for claim 21, Lindsay teaches. The content provisioning system of claim 20, wherein the mobile device communication interface includes one or more mobile device receivers connected to the mobile device processor and to a third resource device 

As for claim 22, Lindsay teaches. The content provisioning system of claim 20, wherein the connection to the edge resource device is through a cell tower and the connection to the fog resource device is through a Wi-Fi connection device (par.297 4g service connection). 

As for claim 23, Lindsay teaches. The content provisioning system of claim 22, wherein the cell tower is connected to the fog resource device (par.297 4g service is cell tower to connect objects in fig.7 in communication for short distance travel between devices). 



As for claim 25, Lindsay teaches. The content provisioning system of claim 19, further comprising: at least one camera to capture at least first and second images, wherein the mobile device processor transmits the first image to the edge resource device for faster processing and the second image to the fog resource device for slower processing (par.298 augments camera information in short and long range communications). 

As for claim 26, Lindsay teaches. The content provisioning system of claim 25, wherein the at least one camera is a room camera that takes the first image of the user (par.512 external camera). 

As for claim 27, Lindsay teaches. The content provisioning system of claim 19, further comprising: a sensor providing a sensor input into a processor; a pose estimator, executable by a processor, to calculate to a pose of the mobile device, including at least one of a location and an orientation of the mobile device, based on the sensor input; a steerable wireless connector that creates a steerable wireless connection between the mobile device and the edge resource device; and a steering system connected to the pose estimator and having an output that provides an input into the steerable wireless connector to steer the steerable wireless connection to at least improve the connection 

As for claim 28, Lindsay teaches. The content provisioning system of claim 27, wherein the steerable wireless connector is a phased array antennae (par. 2106 Compensated phase Added Stereogram). 

As for claim 29, Lindsay teaches. The content provisioning system of claim 27, wherein the steerable wireless connector is a radar hologram type of transmission connector (par. 2106 synthetic hologram). 

As for claim 30, Lindsay teaches. The content provisioning system of claim 19, further comprising: an arbitrator function executable by a processor to: determine how many edge and fog resources are available through the edge and fog resource devices respectively; send processing tasks to the edge and fog resources according to the determination of the resources that are available; and receive results back from the edge and fog resources (par.1218 is example of an arbitrator function that is in form of utilizing cache from one device to send to other available devices in short location). 

As for claim 31, Lindsay teaches. The content provisioning system of claim 30, wherein the arbitrator function is executable by the processor to: combine the results from the edge and fog resources (par.1218 resource data collected on one device is then updated to other connected devices within spatial area). 

As for claim 32, Lindsay teaches. The content provisioning system of claim 30, further comprising: a runtime controller function executable by the processor to: determine whether a process is a runtime process or not; if the determination is made that the task is a runtime process then, executing the task immediately without making the determination with the arbitrator function; and if the determination is made that the task is not a runtime process then making the determination with the arbitrator function (par.1218-1219 a well defined API of the Observer component 25 to update tasks not in runtime). 

As for claim 33, Lindsay teaches. The content provisioning system of claim 19, further comprising: a plurality of edge resource devices, data exchanging between a plurality of the edge resource devices and the fog resource device, the data including points in space captured by different sensors and sent to the edge resource devices; and a superpoint calculation function, executable by a processor, to determine superpoints, being select ones of the points where the data from two or more of the edge resource devices overlap (par.1230-1232 information sharing across plurality of devices to achieve seems display of virtual objects within HMD fig.1a of user during gameplay/system use). 

As for claim 34, Lindsay teaches. The content provisioning system of claim 33, further comprising: a plurality of mobile devices, wherein each superpoint is used in each 

As for claim 35, Lindsay teaches. The content provisioning system of claim 34, further comprising: a context trigger function, executable with at processor, to generate a context trigger for a group of the superpoints and store the context trigger on a computer-readable medium (par.1250 state of objects within the mixed reality). 

As for claim 36, Lindsay teaches. The content provisioning system of claim 35, further comprising: a rendering engine, executable by the mobile device processor, wherein the context trigger is used as a handle for a rendering of an object based on the first content (par.1250-1251 rendering effects based upon state information of objects within environment). 

As for claim 37, Lindsay teaches. The content provisioning system of claim 1, further comprising: a rendering function executable by the mobile device processor to: connect the mobile device to a plurality of resource devices; transmit one or more rendering requests, wherein each resource device receives a respective rendering request; receive, a rendering from each one of the remote devices based on the respective rendering requests; compare the renderings to determine a preferred rendering; and select, with the mobile device processor, the preferred rendering as the first content transmitted by the first resource device transmitter (par.1256-1258 utilizing state information compared to user augmented reality display apparatus information renderings are preferred for updated information to be pushed to clients device along with other devices connected within the environment). 


3, in which the user can pan around to see through different parts of the laser 
tag arena by rotating their head and selectively choose via voice command or 
hand gestures to see the predicted future events and moves of a real-world 
user, game object or AI Character 94).


(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        July 30, 2021